UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6254


ERIC GRAY,

                    Plaintiff - Appellant,

             v.

OFFICER G. MANN, Police Officer,

                    Defendant - Appellee,

             and

UNKNOWN,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-01414-AJT-JFA)


Submitted: June 13, 2019                                          Decided: June 18, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Gray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Gray appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012)

complaint without prejudice for failure to comply with the court’s order directing him to

sign and return a consent form required for his in forma pauperis application. * See Fed.

R. Civ. P. 41(b). We review a district court’s dismissal under Rule 41(b) for abuse of

discretion. Simpson v. Welch, 900 F.2d 33, 35-36 (4th Cir. 1990). We have reviewed the

record and find no abuse of discretion. Accordingly, we affirm for the reasons stated by

the district court. Gray v. Mann, No. 1:18-cv-01414-AJT-JFA (E.D. Va. Feb. 8, 2019).

We deny Gray’s motion for appointment of counsel.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




      *
          Because the district court dismissed Gray’s action “for procedural reasons
unrelated to the contents of the pleadings,” we have jurisdiction over this appeal. Goode
v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).


                                           2